DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmidt et al. (2020/0156630).
Regarding claim 1: Schmidt discloses a vehicle comprising: 
a sensor (Paragraph 0036-0037); 
one or more processors (Paragraph 0027);
one or more computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the vehicle to perform operations comprising:
causing the vehicle to traverse a planned path (Paragraph 0025 and 0033); 
receiving sensor data from the sensor (Paragraph 0034-0045);
determining, based at least in part on the sensor data, an object intersects the planned path (Paragraph 0050);
determining a surface associated with the ground (Paragraph 0036);
determine a minimum distance of the object from the surface and a maximum height of the object from the surface (Fig. 3, Paragraph 0052-0055);
determine, based on one or more of the minimum distance or maximum height, a region surrounding the vehicle (Fig. 3, Paragraph 0052-0055); and
controlling operations of the vehicle based at least in part on the region (Paragraph 0075-0078).
Regarding claim 2: Schmidt discloses wherein determining the surface associated with the ground comprises: associating the sensor data with a voxel space; determining one or more voxels associated with the ground; and fitting a plane to the one or more voxels (Paragraph 0036-0037, wherein Lidar is used to determine the incline of the roadway).
Regarding claim 3: Schmidt discloses wherein the region includes at least a first region and a second region, the first region defining a first distance from the vehicle and the second region defining a second distance from the vehicle, the first distance different than the second distance and wherein the controlling operations of the vehicle comprises applying a first set of operating parameters when on one or more of the minimum distance or maximum height protrudes within the first region and a second set of operating parameters when on one or more of the minimum distance or maximum height protrudes within the second region (Paragraph 0072-0075).
Regarding claim 4: Schmidt discloses determining, based at least in part on the sensor data, a semantic class of the object; determining the semantic class meets or exceeds a semantic class criterion; and wherein controlling the operations of the vehicle is further based at least in part on the semantic class (Paragraph 0044).
Regarding claims 5-7 and 14-17: These claims contain similar features and limitations as claims 1-4 above and are therefore rejected under the same basis and rationale.
Regarding claim 8: Schmidt discloses wherein the first region is determined based at least in part on a velocity of the vehicle (Paragraph 0078).
Regarding claim 9: Schmidt discloses wherein the surface is at least one of a ground surfaces or a side surface of a corridor associated with the planned path of the vehicle (Paragraph 0034).
Regarding claim 11: Schmidt discloses wherein controlling the operations of the vehicle comprise adjusting a velocity of the vehicle based at least in part on a distance of the first region from the vehicle (Paragraph 0078).
Regarding claim 12: Schmidt discloses wherein the first region is defined as a predetermined distance from a closest point along an exterior surface of the vehicle (Paragraph 0072-0075).
Regarding claim 13: Schmidt discloses wherein the distance is at least one of a maximum height of the object or a minimum distance of the object from the surface (Paragraph 0061-0063).
Regarding claim 18: Schmidt discloses wherein the semantic class is at least one of a pedestrian, walls or structures, foliage, rocks, vegetation, vehicles, vehicle doors, debris or clutter, bikes, or traffic signals or cones (Paragraph 0044).
Regarding claim 19: Schmidt discloses wherein the distance comprises a maximum height of the object from the surface and a minimum distance of the object from the surface and determining at least the first region of the plurality of regions intersects at least the first portion of the representation of the object includes at least one of the maximum height being less than a first threshold associated with a bottom surface of the vehicle or the minimum distance being greater than a second threshold associated with a top of the vehicle (Paragraph 0052-0055).
Regarding claim 20: Schmidt discloses wherein the representation of the comprises a bounding box, and wherein determining the one or more of the first region comprises determining a distance between a corner of the bounding box and the surface (Fig. 3).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D LANG/Primary Examiner, Art Unit 3668